DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (U.S. 20100304841) in view of Hill (U.S. 20070117604).
claim 1, Sammon teaches (Fig. 2) a method to receive wagers on a table game, the method comprising: providing a gaming table (212) comprising a plurality of betting areas (216), each betting area comprising a main wager betting area;
providing a sensor (228), wherein the sensor is configured to receive and detect a chip placed therein, wherein the sensor is closer to a chip rack (218) than each of the plurality of betting areas (Par. 58 Lns. 30-34) receiving, from a player playing at a first player betting area, a main wager on a respective main wager betting area (Par. 57, player may place bet by placing wagering chip within betting area)
wherein each of the plurality of sensors is part of a structure (Par. 58, sensors are on table, which is a structure which physically touches chip rack) which physically touches the chip rack
It is noted Sammon discloses the sensor can be located proximate to and/or within the chip tray (Par. 58) and therefore teaches providing a sensor nearer the chip rack than the betting area as claimed.
However, Sammon does not disclose receiving, a side wager on a respective side wager betting area and completing the game by the dealer;
resolving the side wager based on results of the game, wherein the dealer identifies that the first player made the side wager based on the first player sensor, and pays a payout on the side wager to the first player
taking, by a dealer, the side wager from the side wager betting area and putting the side wager on a first player sensor out of the plurality of sensors, and moving, by the dealer, the side wager from the first player sensor to inside the chip rack before a resolution of the side wager is known, a side wager betting area, a plurality of sensors wherein each one of the plurality of sensors corresponds to each of the plurality of betting areas, wherein the putting the side wager on the first player sensor causes the first player sensor to light up.
Hill teaches (Fig. 1) a side wager betting area (118), receiving, a side wager on a respective side wager betting area (Par. 30 side bet placed on sensor) and completing the game by the dealer (Par 31, dealer will complete settlement of all bets related to base game);
resolving the side wager based on results of the game (Par. 31, dealer complete settlement of all bets related to auxiliary game (i.e. side bets)), wherein the dealer identifies that the first player made the side wager based on the first player sensor (Par. 30-31, dealer verifies side wager based on illuminated sensor),
a plurality of sensors wherein each one of the plurality of sensors corresponds to each of the plurality of betting areas, wherein the putting the side wager on the first player sensor causes the first player sensor to light up (Par. 30 Lns. 9-14),
moving, by the dealer, the side wager from the first player sensor to inside the chip rack before a resolution of the side wager is known (Par. 30 Lns. 13-15, dealer picks up side bet and places into chip rack, Par. 30 Lns. 15-20, dealer collects side bets prior to commencement of current game i.e. before resolution of side wager is known)
While Hill does not explicitly disclose taking, by a dealer, the side wager from the side wager betting area and putting the side wager on a first player sensor out of the plurality of sensors, Hill discloses the dealer pressing a keypad acknowledging the side wager placed on a first player sensor and one of ordinary skill would readily recognize the act of a keypad press by the dealer acknowledging the side bet has been made would be equivalent to taking by the dealer the side wager as confirmation from the dealer that a side wager has been made occurs in both and therefore fulfill the same step 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Hill to provide a sensor for each player so that side bets are easily identified and one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon teaches a gaming table with a chip tray 
Regarding claim 2, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Hill discloses the side wager is a progressive wager (Par. 13 players make side wager to win progressive jackpot i.e. side wager is a progressive wager)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Hill to provide a sensor for each player so that side bets are easily identified and one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon teaches a gaming table with a chip tray with a sensor for detecting wagering chips, and Hill teaches a plurality of side bet sensors associating each sensor with a betting area and the combination would result a chip tray with a plurality of sensors associated with each betting area that maintains the properties of both prior art gambling devices but provides the advantage of providing a desired type of wager 
Regarding claim 3, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Sammon further teaches each of the plurality of sensors is configured to detect a chip placed therein by weight (Par. 75 Lns. 13-15). It is noted that while Sammon only mentions one sensor, when taken in combination with Hill as noted above, would teach a plurality of sensors as claimed.
Regarding claim 4, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Par. 75 Lns. 13-15). It is noted that while Sammon only mentions one sensor, when taken in combination with Hill as noted above, would teach a plurality of sensors as claimed.
Regarding claim 6, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Sammon further teaches wherein the plurality of sensors are located not on but near the chip rack. (Par. 58 Lns. 30-34).
Regarding claim 8, Sammon teaches (Fig. 2) a method to receive wagers on a table game, the
method comprising: providing a gaming table (212) comprising a plurality of betting areas (216), each of the betting areas located near where each respective player sits, each betting area comprising a main wager betting area and; providing a sensor (228), wherein the sensor is configured to receive a chip, is closer to a chip rack (218) than each of the plurality of betting areas (Par. 58 Lns. 30-34)
wherein each of the plurality of sensors is part of a structure (Par. 58, sensors are on table, which is a structure which physically touches chip rack) which physically touches the chip rack
It is noted Sammon discloses the sensor can be located proximate to and/or within the chip tray (Par. 58) and therefore teaches providing a sensor nearer a chip rack than a betting area.
However, Sammon does not teach a plurality of main wagers and a plurality of side wagers, each of the plurality of main wagers being placed on a respective main wager betting area and each of the plurality of side wagers being placed on a respective side wager betting area;
dealing and completing the game by the dealer;
resolving the side wager based on results of the game, wherein the dealer identifies which players out of the plurality of players made the side wager based on which of the plurality of sensors are illuminated a side wager betting area, a plurality of sensors each of the plurality of sensors 
Hill teaches (Fig. 1) a plurality of main wagers and a plurality of side wagers (Par. 26, casino games have optional side bet in addition to the minimum main bet), each of the plurality of main wagers being placed on a respective main wager betting area (Par. 138 place wager in box 116 for main wager) and each of the plurality of side wagers being placed on a respective side wager betting area (Par. 138, side wager placed within side bet box 118);
dealing and completing the game by the dealer (Par 31, dealer will complete settlement of all bets related to base game);
resolving the side wager based on results of the game (Par. 31, dealer complete settlement of all bets related to auxiliary game (i.e. side bets), wherein the dealer identifies which players out of the plurality of players made the side wager based on which of the plurality of sensors are illuminated (Par. 30-31, dealer verifies side wager based on illuminated sensor)
a side wager betting area (118), a plurality of sensors wherein each one of the plurality of sensors corresponds to each of the plurality of betting areas, wherein the putting the side wager on the first player sensor causes the first player sensor to light up (Par. 30 Lns. 9-14), moving, by the dealer, the side wager from the first player sensor to inside the chip rack before a resolution of the side wager is known (Par. 30 Lns. 13-15, dealer picks up side bet and places into chip rack, Par. 30 Lns. 15-20, dealer collects side bets prior to commencement of current game i.e. before resolution of side wager is known)
Hill does not explicitly disclose moving, by a dealer, all of the side wagers from their respective side wager betting circles to their respective sensor out of the plurality of sensors, Hill discloses the dealer pressing a keypad acknowledging the side wager placed on a first player sensor and one of ordinary skill would readily recognize the act of a keypad press by the dealer acknowledging the side bet has been made would be equivalent to taking by the dealer the side wager as confirmation from the dealer that a side wager has been made occurs in both and therefore fulfill the same step 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Hill to provide a sensor for each player so that side bets are easily identified and one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon teaches a gaming table with a chip tray with a sensor for detecting wagering chips, and Hill teaches a plurality of side bet sensors associating each sensor with a betting area and the combination would result a chip tray with a plurality of sensors associated with each betting area that maintains the properties of both prior art gambling devices but provides the advantage of containing the sensors on the chip tray 
Regarding claim 9, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Hill discloses the side wager is a progressive wager (Par. 13 players make side wager to win progressive jackpot i.e. side wager is a progressive wager)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Hill to provide a sensor for each player so that side bets are easily identified and one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon teaches a gaming table with a chip tray with a sensor for detecting wagering chips, and Hill teaches a plurality of side bet sensors associating each sensor with a betting area and the combination would result a chip tray with a plurality of 
Regarding claim 10, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Sammon further teaches each of the plurality of sensors is configured to detect a chip placed therein by weight (Par. 75 Lns. 13-15). It is noted that while Sammon only mentions one sensor, when taken in combination with Hill as noted above, would teach a plurality of sensors as claimed.
Regarding claim 11, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Sammon further teaches each of the plurality of sensors is configured to detect a chip placed therein by an absence of light (Par. 75 Lns. 13-15). It is noted that while Sammon only mentions one sensor, when taken in combination with Hill as noted above, would teach a plurality of sensors as claimed.
Regarding claim 13, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Sammon further teaches wherein the plurality of sensors are not located on the chip rack. (Par. 58 Lns. 30-34, sensors are proximate the chip rack, therefore would be not located on the chip rack).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (U.S. 20100304841) and Hill (U.S. 20070117604) in view of Schubert (U.S. 20050288086)
Regarding claim 7, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Sammon does not teach wherein the plurality of sensors are located on a bar that attaches to the chip tray

Therefore, when taken in combination with Sammon which teaches a sensor on a chip tray and Hill which teaches a plurality of sensors, one of ordinary skill in the art would have readily recognized the plurality of sensors would be located on a chip tray or a support structure like a bar as the function would remain the same and "Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230,189 USPQ 257, 261 (1976). See MPEP 2141 (III).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Schubert since one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon discloses a chip tray for detecting wagering chips, and Schubert teaches a sensor for detecting bets and 
Regarding claim 14, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
However, Sammon does not teach wherein the plurality of sensors are located on a bar that attaches to the chip tray
While Schubert does not explicitly state wherein the plurality of sensors are located on a bar that attaches to the chip tray, Schubert discloses at least one bet sensor located proximate the gaming table as noted in Par. 100 Lns. 1 -12 which one of ordinary skill in the art would readily recognize the sensor is necessarily on a support structure which could be a bar and no criticality was stated in the disclosure on the sensors located on a bar and while Schubert does not explicitly state attaching to the chip tray, the court found that the use of a one piece construction instead of the structure disclosed in the prior art (separable elements) would be merely a matter of obvious engineering choice. See in re Larson, 340 F.2d 965, 968 and in re Dulberg, 289 F.2d 522, 523. There is no criticality disclosed of a bar attaching to the chip tray and therefore, one of ordinary skill in the art would have readily recognized the sensor could be attached to the chip tray if desired.
Therefore, when taken in combination with Sammon which teaches a sensor on a chip tray and Hill which teaches a plurality of sensors, one of ordinary skill in the art would have readily recognized the plurality of sensors would be located on a chip tray or a support structure like a bar as the function would remain the same and "Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an Dann v. Johnston, 425 U.S. 219, 230,189 USPQ 257, 261 (1976). See MPEP 2141 (III).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Schubert since one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon discloses a chip tray for detecting wagering chips, and Schubert teaches a sensor for detecting bets and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing a separate structure for the chip sensors.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sammon (U.S. 20100304841) and Hill (U.S. 20070117604) in view of Lee (U.S. 20130168449)
Regarding claim 19, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Sammon does not teach providing a drawer under the chip rack, the drawer comprising a processor connected to the plurality of sensors.
Lee discloses a drawer (Fig. 1, housing 11) under the chip rack, the drawer comprising a processor (Fig. 10, control part 400)
While Lee does not disclose explicitly disclose a processor connected to the plurality of sensors, when taken in combination with the other cited references, which disclose the plurality of sensors, the combination as whole would disclose a gaming table with a chip rack which includes a processor as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Lee since one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon discloses a chip 
Regarding claim 20, Sammon discloses the claimed invention substantially as claimed, as set forth above in claim 8.
However, Sammon does not teach providing a drawer under the chip rack, the drawer comprising a processor connected to the plurality of sensors.
Lee discloses a drawer (Fig. 1, housing 11) under the chip rack, the drawer comprising a processor (Fig. 10, control part 400)
While Lee does not disclose explicitly disclose a processor connected to the plurality of sensors, when taken in combination with the other cited references, which disclose the plurality of sensors, the combination as whole would disclose a gaming table with a chip rack which includes a processor as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sammon to incorporate the teachings of Lee since one of ordinary skill in the art would have readily recognized combining prior art elements since Sammon discloses a chip tray for detecting wagering chips, and Lee teaches a processor in combination with a chip tray and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing a separate structure for the chip sensors. 

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Regarding the argument that neither Sammon nor Hill does not teach or suggest the moving of the side wager by the dealer before a resolution of the side wager is known, it is argued that as seen by 
Therefore, the rejection is seen as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711